      Case: 3:15-cr-00038-jdp Document #: 267-3 Filed: 09/25/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA

              v.                                             Case No. 15-CR-38

SALLY IRIRI,

                        Defendant,

BANK OF AMERICA,

                        Garnishee Defendant.


               CLERK'S NOTICE OF POST-JUDGMENT GARNISHMENT


       You are hereby notified that a garnishment action is being taken by the United
States of America which has a judgment in Case No. 15-CR-38 in the sum of
$2,238,666.30 for recovery of restitution. As of September 24, 2019, a balance of
$2,238,241.30 remains outstanding.

      In addition, you are hereby notified that there are exemptions under the law
which may protect some of this property from being taken by the United States
government if you can show that the exemptions apply.

       If you are Sally Iriri, you have a right to ask the court to return your property to
you if you think the property the government is taking qualifies under the above
exemption.

       If you want a hearing, you must notify the Court within 20 days after you receive
this notice. You must make your request in writing, and either mail it or deliver it in
person to the Clerk of the United States District Court at 120 North Henry Street, Room
320, Madison, Wisconsin 53703. If you wish, you may use the attached document
entitled "Debtor's Request for Hearing." You must also send a copy of your request to
the United States Attorney, attention Financial Litigation Unit, at 222 W. Washington
Avenue, Suite 700, Madison, Wisconsin 53703, so the government will know you want a
      Case: 3:15-cr-00038-jdp Document #: 267-3 Filed: 09/25/19 Page 2 of 2




hearing. The hearing will take place within five days after the Clerk receives your
request, if you ask for it to take place that quickly, or as soon after that as possible.

      At the hearing, you may explain to the judge why you believe the property the
government has taken is exempt.

        Be sure to keep a copy of this notice for your own records. If you have any
questions about your rights or about this procedure, you should contact a lawyer, an
office of public legal assistance, or the Clerk of Court. The clerk is not permitted to give
legal advice, but can refer you to other sources of information.




                                                   PETER OPPENEER
                                                   U. S. CLERK OF COURT
